Exhibit 10.1

 

EXECUTION VERSION

 

 

PURCHASE AND SALE AGREEMENT

 

 

Dated as of December 5, 2014

 

 

by and among

 

 

VARIOUS ENTITIES LISTED ON SCHEDULE I,

as the Originators

 

 

and

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,

as the Buyer

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

2

 

SECTION 1.1

 

Agreement To Purchase and Sell

 

2

SECTION 1.2

 

Timing of Purchases

 

3

SECTION 1.3

 

Consideration for Purchases

 

3

SECTION 1.4

 

Purchase and Sale Termination Date

 

3

SECTION 1.5

 

Intention of the Parties

 

3

 

 

 

 

 

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

4

 

SECTION 2.1

 

Purchase Report

 

4

SECTION 2.2

 

Calculation of Purchase Price

 

4

 

 

 

 

 

ARTICLE III

PAYMENT OF PURCHASE PRICE

5

 

SECTION 3.1

 

Purchases

 

5

SECTION 3.2

 

Settlement as to Specific Receivables and Dilution

 

6

SECTION 3.3

 

Reconveyance of Receivables

 

7

 

 

 

 

 

ARTICLE IV

CONDITIONS OF PURCHASES

7

 

SECTION 4.1

 

Conditions Precedent to Initial Purchase

 

7

SECTION 4.2

 

Certification as to Representations and Warranties

 

8

SECTION 4.3

 

Additional Originators

 

8

 

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

9

 

SECTION 5.1

 

Existence and Power

 

9

SECTION 5.2

 

Company and Governmental Authorization, Contravention

 

9

SECTION 5.3

 

Binding Effect of Agreement

 

9

SECTION 5.4

 

Accuracy of Information

 

9

SECTION 5.5

 

Actions, Suits

 

10

SECTION 5.6

 

Taxes

 

10

SECTION 5.7

 

Compliance with Applicable Laws

 

10

SECTION 5.8

 

Reliance on Separate Legal Identity

 

10

SECTION 5.9

 

Investment Company

 

10

SECTION 5.10

 

Perfection

 

10

 

 

i

 

Purchase and Sale Agreement

(            )

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

SECTION 5.11

 

Creation of Receivables

 

11

SECTION 5.12

 

Credit and Collection Policy

 

11

SECTION 5.13

 

Enforceability of Contracts

 

11

SECTION 5.14

 

Location and Offices

 

11

SECTION 5.15

 

Good Title

 

11

SECTION 5.16

 

Names

 

11

SECTION 5.17

 

Nature of Receivables

 

11

SECTION 5.18

 

Bulk Sales, Margin Regulations, No Fraudulent Conveyance

 

11

SECTION 5.19

 

Solvency

 

12

SECTION 5.20

 

Licenses, Contingent Liabilities, and Labor Controversies

 

12

SECTION 5.21

 

Purchase Price

 

12

SECTION 5.22

 

Location of Mining Operations

 

12

SECTION 5.23

 

No Material Adverse Effect

 

12

SECTION 5.24

 

Opinions

 

12

SECTION 5.25

 

Mortgages Covering As-Extracted Collateral

 

12

SECTION 5.26

 

Reaffirmation of Representations and Warranties by the Originator

 

12

 

 

 

 

 

ARTICLE VI

COVENANTS OF THE ORIGINATORS

13

 

SECTION 6.1

 

Affirmative Covenants

 

13

SECTION 6.2

 

Reporting Requirements

 

15

SECTION 6.3

 

Negative Covenants

 

16

 

 

 

 

 

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

17

 

SECTION 7.1

 

Rights of the Buyer

 

17

SECTION 7.2

 

Responsibilities of the Originators

 

18

SECTION 7.3

 

Further Action Evidencing Purchases

 

18

SECTION 7.4

 

Application of Collections

 

18

SECTION 7.5

 

Performance of Obligations

 

19

 

 

 

 

 

ARTICLE VIII

TERMINATION EVENTS

19

 

SECTION 8.1

 

Termination Events

 

19

SECTION 8.2

 

Remedies

 

20

 

 

 

 

 

ARTICLE IX

INDEMNIFICATION

20

 

SECTION 9.1

 

Indemnities by the Originators

 

20

 

ii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

22

 

SECTION 10.1

 

Amendments, etc.

 

22

SECTION 10.2

 

Notices, etc.

 

22

SECTION 10.3

 

No Waiver; Cumulative Remedies

 

22

SECTION 10.4

 

Binding Effect; Assignability

 

23

SECTION 10.5

 

Governing Law

 

23

SECTION 10.6

 

Costs, Expenses and Taxes

 

23

SECTION 10.7

 

SUBMISSION TO JURISDICTION

 

23

SECTION 10.8

 

WAIVER OF JURY TRIAL

 

24

SECTION 10.9

 

Captions and Cross References; Incorporation by Reference

 

24

SECTION 10.10

 

Execution in Counterparts

 

24

SECTION 10.11

 

Severability

 

24

SECTION 10.12

 

Acknowledgment and Agreement

 

24

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

 

List of Originators

 

 

Schedule II

 

Location of Each Originator

 

 

Schedule III

 

Location of Books and Records of Each Originator

 

 

Schedule IV

 

Trade Names

 

 

Schedule V

 

Location of Mining Operations

 

 

Schedule VI

 

Address for Notices

 

 

 

 

 

 

 

EXHIBITS

 

Exhibit A

 

Form of Purchase Report

 

 

Exhibit B

 

Form of Joinder Agreement

 

 

Exhibit C

 

Form of Demand Note

 

 

 

iv

--------------------------------------------------------------------------------


 

THIS PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of December 5,
2014, is entered into by and among the VARIOUS ENTITIES LISTED ON SCHEDULE I
HERETO (each, an “Originator”; and collectively, “Originators”), and ALLIANCE
RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership (the “Buyer”).

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Section 1.01 to the Receivables
Financing Agreement, dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Financing Agreement”), among AROP Funding, LLC, as borrower (the “Borrower”),
Alliance Coal, LLC, as initial Servicer (in such capacity as initial servicer,
together with its successors and assigns in such capacity, the “Servicer”), the
various Lenders and LC Participants from time to time party thereto, and PNC
Bank, National Association, as Lender, as Administrative Agent, as LC
Participant and as LC Bank.  All references herein to months are to calendar
months unless otherwise expressly indicated.

 

BACKGROUND:

 

1.              The Originators are operating subsidiaries of the Buyer;

 

2.              The Originators generate Receivables in the ordinary course of
their businesses;

 

3.              The Originators, in order to finance their respective
businesses, wish to sell Receivables to the Buyer, and the Buyer is willing to
purchase Receivables from the Originators, on the terms and subject to the
conditions set forth herein;

 

4.              The Originators and the Buyer intend this transaction to be a
true sale of Receivables by each Originator to the Buyer, providing the Buyer
with the full benefits of ownership of the Receivables, and the Originators and
the Buyer do not intend the transactions hereunder to be characterized as a loan
from the Buyer to any Originator; and

 

5.              The Originators and the Buyer acknowledge that the Buyer will
sell and contribute the Receivables purchased by it hereunder and the Related
Security (together with accounts receivable originated by the Buyer and the
Related Security) to the Borrower, from time to time, pursuant to that certain
Sale and Contribution Agreement, dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Sale and Contribution Agreement”), between the Buyer, as transferor (in such
capacity, the “Transferor”) and the Borrower, as buyer, and that thereafter the
Borrower will grant a security interest in the Receivables, Related Security and
other rights to the Administrative Agent for the benefit of the Secured Parties
under the Receivables Financing Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

 

SECTION 1.1  Agreement To Purchase and Sell.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

 

(a)                                 each Receivable of such Originator that
existed and was owing to such Originator at the closing of such Originator’s
business on the Cut-off Date (as defined below);

 

(b)                                 each Receivable generated by such Originator
from and including the Cut-off Date to but excluding the Purchase and Sale
Termination Date;

 

(c)                                  all rights to, but not the obligations of,
such Originator under all Related Security with respect to any of the foregoing
Receivables;

 

(d)                                 all monies due or to become due to such
Originator with respect to any of the foregoing;

 

(e)                                  all books and records of such Originator to
the extent related to any of the foregoing;

 

(f)                                   all Collections and other proceeds and
products of any of the foregoing (as defined in the UCC) that are or were
received by such Originator on or after the Cut-off Date, including, without
limitation, all funds which either are received by such Originator, the Buyer or
the Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, invoice price, finance charges, interest and all
other charges) in respect of any of the above Receivables or are applied to such
amounts owed by the Obligors (including, without limitation, any insurance
payments that such Originator, the Buyer or the Servicer applies in the ordinary
course of its business to amounts owed in respect of any of the above
Receivables, and net proceeds of sale or other disposition of repossessed goods
or other collateral or property of the Obligors in respect of any of the above
Receivables or any other parties directly or indirectly liable for payment of
such Receivables); and

 

(g)                                  all rights, remedies, powers, privileges,
title and interest (but not obligations) in and to the Lock-Box Accounts into
which any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC).

 

All purchases hereunder are absolute and irrevocable and shall be made without
recourse, but shall be made pursuant to, and in reliance upon, the
representations, warranties and covenants of the Originators set forth in this
Agreement and each of the other Transaction Documents to which such Originator
is a party.  No obligation or liability to any Obligor on any

 

2

--------------------------------------------------------------------------------


 

Receivable is intended to be assumed by the Buyer hereunder, and any such
assumption is expressly disclaimed.  The Buyer’s foregoing commitment to
purchase Receivables and the property, proceeds and rights described in clauses
(c) through (g) (collectively, the “Related Rights”) is herein called the
“Purchase Facility.”

 

As used herein, “Cut-off Date” means (a) with respect to each Originator party
hereto on the date hereof, October 31, 2014, and (b) with respect to any
Originator that first becomes a party hereto after the date hereof, the calendar
day prior to the date on which such Originator becomes a party hereto or such
other date as the Buyer and such Originator agree to in writing.

 

SECTION 1.2  Timing of Purchases.

 

(a)                                 Closing Date Purchases.  Each Originator’s
entire right, title and interest in (i) each Receivable that existed and was
owing to such Originator at the Cut-off Date, (ii) all Receivables created by
such Originator from and including the Cut-off Date, to and including the
Closing Date, and (iii) all Related Rights with respect thereto automatically
shall be deemed to have been sold by such Originator to the Buyer on the Closing
Date.

 

(b)                                 Subsequent Purchases.  After the Closing
Date, until the Purchase and Sale Termination Date, each Receivable and the
Related Rights generated by each Originator shall be deemed to have been sold by
such Originator to the Buyer immediately (and without further action) upon the
creation of such Receivable.

 

SECTION 1.3  Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators in accordance with Article III.

 

SECTION 1.4  Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date (as
defined in Section 2.2) immediately following the day on which the Originators
shall have given written notice to the Buyer, the Borrower and the
Administrative Agent at or prior to 10:00 a.m. (New York City time) that the
Originators desire to terminate this Agreement.

 

SECTION 1.5  Intention of the Parties.  It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables and all Related Rights be
construed as a valid and perfected sale and absolute assignment (without
recourse except as provided herein) of such Receivables and Related Rights by
such Originator to the Buyer (rather than the grant of a security interest to
secure a debt or other obligation of such Originator) and that the right, title
and interest in and to such Receivables and Related Rights conveyed to the Buyer
be prior to the rights of and enforceable against all other Persons at any time,
including, without limitation, lien creditors, secured lenders, purchasers and
any Person claiming through such Originator.  However, if, contrary to the
mutual intent of the parties, any conveyance of Receivables and Related Rights
is not construed to be both a valid and perfected sale and absolute assignment
of such Receivables and Related Rights, and a conveyance of such Receivables and
Related Rights that is prior to the rights of and enforceable against all other
Persons at any time, including without limitation lien

 

3

--------------------------------------------------------------------------------


 

creditors, secured lenders, purchasers and any Person claiming through such
Originator, then, it is the intent of such Originator and the Buyer that
(i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC; and (ii) such Originator shall be
deemed to have granted to the Buyer as of the Closing Date, and such Originator
hereby grants to the Buyer, a security interest in, to and under all of such
Originator’s right, title and interest in and to: (A) the Receivables and the
Related Rights now existing and hereafter created by such Originator transferred
or purported to be transferred hereunder, (B) all monies due or to become due
and all amounts received with respect thereto, (C)  all books and records of
such Originator to the extent related to any of the foregoing, (D) all rights,
remedies, powers, privileges, title and interest (but not obligations) of such
Originator in and to each lock-box address and account (including, without
limitation, all related Lock-Box Accounts) to which Collections or other
proceeds with respect to such Receivables are sent, all amounts on deposit
therein, and any related investment property acquired with any such collections
or other proceeds (as such term is defined in the applicable UCC) and (E) all
proceeds and products of any of the foregoing to secure all of such Originator’s
obligations hereunder.

 

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

 

SECTION 2.1  Purchase Report.  On the Closing Date and on each date on which an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

 

(a)                                 Receivables purchased by the Buyer from each
Originator on the Closing Date (in the case of the Purchase Report to be
delivered on the Closing Date);

 

(b)                                 Receivables purchased by the Buyer from each
Originator during the immediately preceding Fiscal Month (in the case of each
subsequent Purchase Report); and

 

(c)                                  the calculations of reductions of the
Purchase Price for any Receivables as provided in Section 3.2(a) and (b).

 

SECTION 2.2  Calculation of Purchase Price.  The “Purchase Price” to be paid to
each Originator for the Receivables that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:

 

PP

=

OB x FMVD

 

 

 

where:

 

 

 

 

 

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

 

 

 

OB

=

The Outstanding Balance of such Receivable on the relevant Payment Date.

 

4

--------------------------------------------------------------------------------


 

FMVD

=

Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one divided by (b) the sum of
(i) one, plus (ii) the product of (A) the Prime Rate on such Payment Date, and
(B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last Business Day of the calendar month immediately
preceding such Payment Date) and the denominator of which is 365.

 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

 

“Prime Rate” means a per annum rate equal to the “Prime Rate” as published in
the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Servicer in its sole discretion.

 

ARTICLE III
PAYMENT OF PURCHASE PRICE

 

SECTION 3.1  Purchases.

 

(a)                                 Initial Purchase Price Payment.  On the
terms and subject to the conditions set forth in this Agreement, the Buyer
agrees to pay to each Originator the Purchase Price for the purchase to be made
from such Originator on the Closing Date (i) partially in cash (to the extent
the Buyer has cash available from the sale of Receivables to Borrower and in an
amount to be agreed between the Buyer and such Originator and set forth in the
initial Purchase Report) and (ii) the remainder by issuing a promissory note in
the form of Exhibit C to such Originator (each such promissory note, as it may
be amended, supplemented, endorsed or otherwise modified from time to time,
together with all promissory notes issued from time to time in substitution
therefor or renewal thereof in accordance with the Transaction Documents, each
being herein called a “Demand Note”) with an initial principal balance equal to
the remaining Purchase Price payable to such Originator not paid in cash.

 

(b)                                 Subsequent Purchase Price Payments.  On each
Payment Date subsequent to the Closing Date, on the terms and subject to the
conditions set forth in this Agreement, the Buyer shall pay to each Originator
the Purchase Price for the Receivables generated by such Originator on such
Payment Date:

 

(i)   First, in cash to the extent the Buyer has cash available from the sale of
Receivables to Borrower; and

 

(ii)   Second, to the extent any portion of the Purchase Price remains unpaid,
the principal amount outstanding under the applicable Demand Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal amount of the applicable

 

5

--------------------------------------------------------------------------------


 

Demand Note that could be made such that after giving effect thereto, the Buyer
is Solvent;

 

provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate principal amounts outstanding under the Demand Notes.

 

The Buyer shall cause the Servicer to make all appropriate record keeping
entries with respect to each of the Demand Notes to reflect the foregoing
payments and payments and reductions made pursuant to this Section 3.1 and
Section 3.2, and the Servicer’s books and records shall constitute rebuttable
presumptive evidence of the principal amount of, and accrued interest on, each
of the Demand Notes at any time. Each Originator hereby irrevocably authorizes
the Servicer to mark the Demand Notes “CANCELED” and to return such Demand Notes
to the Buyer upon the final payment thereof after the occurrence of the Purchase
and Sale Termination Date.

 

SECTION 3.2  Settlement as to Specific Receivables and Dilution.

 

(a)                                 If (i) on the day of purchase of any
Receivable from an Originator hereunder, any of the representations or
warranties set forth in Sections 5.10, 5.15 and 5.17 are not true with respect
to such Receivable or (ii) as a result of any action or inaction (other than
solely as a result of the failure to collect such Receivable due to a discharge
in bankruptcy or similar insolvency proceeding or other credit related reasons
with respect to the relevant Obligor) of such Originator, on any subsequent day,
any of such representations or warranties set forth in Sections 5.10, 5.15 and
5.17 is no longer true with respect to such Receivable, then the Purchase Price
with respect to such Receivable shall be reduced by an amount equal to the
Outstanding Balance of such Receivable and shall be accounted to such Originator
as provided in clause (c) below; provided, that if the Buyer thereafter receives
payment on account of Collections due with respect to such Receivable, the Buyer
promptly shall deliver such funds to such Originator.

 

(b)                                 If, on any day, the Outstanding Balance of
any Receivable purchased hereunder is reduced or adjusted as a result of any
defective, rejected, returned, repossessed or foreclosed goods or services, or
any revision, cancellation, allowance, rebate, discount or other adjustment made
by any Originator, the Buyer (at the direction of or on behalf of an Originator
or the Servicer) or the Servicer (or any Affiliate thereof) or any setoff or
dispute between any Originator or the Servicer (or any Affiliate thereof) and an
Obligor, as indicated on the books of the Buyer (or, for periods prior to the
Closing Date, the books of such Originator), then the Purchase Price with
respect to such Receivable shall be reduced by the amount of such net reduction
and shall be accounted to such Originator as provided in clause (c) below.

 

(c)                                  Any reduction in the Purchase Price of any
Receivable pursuant to clause (a) or (b) above shall be applied as a credit for
the account of the Buyer against the Purchase Price of Receivables subsequently
purchased by the Buyer from such Originator hereunder; provided, however if
there have been no purchases of Receivables from such Originator (or
insufficiently large purchases of Receivables) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

 

6

--------------------------------------------------------------------------------


 

(i)                                     to the extent of any outstanding
principal balance under the Demand Note payable to such Originator, shall be
deemed to be a payment under, and shall be deducted from the principal amount
outstanding under, the Demand Note payable to such Originator; and

 

(ii)                                  after making any deduction pursuant to
clause (i) above, shall be paid in cash to the Buyer by such Originator.

 

SECTION 3.3  Reconveyance of Receivables.  In the event that an Originator has
paid to the Buyer the full Outstanding Balance of any Receivable pursuant to
Section 3.2, the Buyer shall reconvey such Receivable to such Originator,
without representation or warranty, but free and clear of all liens, security
interests, charges, and encumbrances created by the Buyer.

 

ARTICLE IV
CONDITIONS OF PURCHASES

 

SECTION 4.1  Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Buyer shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Buyer:

 

(a)                                 A copy of the resolutions of the board of
directors or managers of each Originator approving this Agreement and the other
Transaction Documents to be executed and delivered by it and the transactions
contemplated hereby and thereby, certified by the Secretary or Assistant
Secretary of such Originator;

 

(b)                                 Good standing certificates for each
Originator issued as of a recent date acceptable to the Buyer by the Secretary
of State (or similar official) of the jurisdiction of such Originator’s
organization;

 

(c)                                  A certificate of the Secretary or Assistant
Secretary of each Originator certifying the names and true signatures of the
officers authorized on such Person’s behalf to sign the Transaction Documents to
be executed and delivered by it (on which certificate the Servicer, the Buyer,
the Borrower and the Administrative Agent may conclusively rely until such time
as the Servicer, the Buyer, the Borrower and the Administrative Agent shall
receive from such Person a revised certificate meeting the requirements of this
clause (c));

 

(d)                                 The certificate or articles of incorporation
or formation or other organizational document of each Originator (including all
amendments and modifications thereto) duly certified by the Secretary of State
(or similar official) of the jurisdiction of such Originator’s organization as
of a recent date, together with a copy of the by-laws or limited liability
company agreement of such Originator (including all amendments and modifications
thereto), each duly certified by the Secretary or an Assistant Secretary of such
Originator;

 

(e)                                  Originals of the proper financing
statements (Form UCC-1) that have been duly authorized and name each Originator
as the debtor/seller and the Buyer as the buyer/assignor (and the Administrative
Agent, for the benefit of the Secured Parties, as secured party/assignee) of the
Receivables generated by such Originator as may be necessary or, in the

 

7

--------------------------------------------------------------------------------


 

Buyer’s opinion, desirable under the UCC of all appropriate jurisdictions to
perfect the Buyer’s ownership interest in all Receivables and such other rights,
accounts, instruments and moneys (including, without limitation, Related
Security) in which an ownership or security interest has been assigned to it
hereunder;

 

(f)                                   A written search report from a Person
satisfactory to the Buyer listing all effective financing statements that name
the Originators as debtors or sellers and that are filed in all jurisdictions in
which filings may be made against such Person pursuant to the applicable UCC,
together with copies of such financing statements (none of which, except for
those described in the foregoing clause (e) (and/or released or terminated as
the case may be on or prior to the date hereof), shall cover any Receivable or
any Related Rights which are to be sold to the Buyer hereunder), and tax, ERISA
and judgment lien search reports from a Person satisfactory to the Buyer showing
no evidence of such liens filed against any Originator;

 

(g)                                  Favorable opinions of counsel to the
Originators, in form and substance satisfactory to the Buyer;

 

(h)                                 A Demand Note in favor of each Originator,
duly executed by the Buyer; and

 

(i)                                     Evidence (i) of the execution and
delivery by each of the parties thereto of each of the other Transaction
Documents to be executed and delivered in connection herewith and (ii) that each
of the conditions precedent to the execution, delivery and effectiveness of such
other Transaction Documents has been satisfied to the Buyer’s satisfaction.

 

SECTION 4.2  Certification as to Representations and Warranties.  Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V, as from time to time
amended in accordance with the terms hereof, are true and correct on and as of
such day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).

 

SECTION 4.3  Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Lender (which consents may be granted or withheld
in their sole discretion); provided that the following conditions are satisfied
or waived in writing by the Buyer, the Administrative Agent and each Lender on
or before the date of such addition:

 

(a)                                 The Buyer or Servicer shall have given the
Administrative Agent at least thirty days prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Administrative Agent may reasonably request;

 

(b)                                 such proposed additional Originator has
executed and delivered to the Buyer and the Administrative Agent an agreement
substantially in the form attached hereto as Exhibit B (a “Joinder Agreement”);

 

8

--------------------------------------------------------------------------------


 

(c)                                  such proposed additional Originator has
delivered to the Buyer, the Borrower and the Administrative Agent (as the total
assignee of the Buyer) each of the documents with respect to such Originator
described in Sections 4.1 and 4.3, in each case in form and substance
satisfactory to the Buyer, Borrower and the Administrative Agent (as the total
assignee of the Buyer);

 

(d)                                 no Termination Event or Unmatured
Termination Event shall have occurred and be continuing; and

 

(e)                                  the Purchase and Sale Termination Date
shall not have occurred.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator hereby represents and warrants with respect to itself
as follows:

 

SECTION 5.1  Existence and Power.  Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except if failure to have such
licenses, authorizations, consents or approvals could not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.2  Company and Governmental Authorization, Contravention.  The
execution, delivery and performance by such Originator of this Agreement are
(a) within such Originator’s company powers, (b) have been duly authorized by
all necessary company action, (c) require no action by or in respect of, or
filing with (other than the filing of the UCC financing statements and
continuation statements contemplated hereunder), any governmental body, agency
or official, (d) do not contravene, or constitute a default under, any provision
(i) of Applicable Law, (ii) of the organizational documents of such Originator
or (iii) of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Originator, where such contravention or default,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (e) result in the creation or imposition of Adverse
Claim on assets of such Originator or any of its Subsidiaries.

 

SECTION 5.3  Binding Effect of Agreement.  This Agreement and each of the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

 

SECTION 5.4  Accuracy of Information.  All information heretofore furnished by
such Originator to the Buyer or the Administrative Agent pursuant to or in
connection with this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator to the Buyer or the Administrative Agent
in writing pursuant to this Agreement or any Transaction Document will

 

9

--------------------------------------------------------------------------------


 

be, true and accurate in all material respects on the date such information is
stated or certified (provided that with respect to any projected financial
information, such Originator represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time).

 

SECTION 5.5  Actions, Suits.  There are no actions, suits or proceedings pending
or, to the best of such Originator’s knowledge, threatened against or affecting
such Originator or any of its Affiliates or their respective properties, in or
before any court, arbitrator or other body, which could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.6  Taxes.  Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, except to
the extent that such taxes are being contested in good faith by appropriate
proceedings and for which such reserves or other appropriate provisions, if any,
as are required by GAAP shall have been made.

 

SECTION 5.7  Compliance with Applicable Laws.  Such Originator is in compliance
with the requirements of all Applicable Laws, rules, regulations and orders of
all Governmental Authorities except to the extent that the failure to comply
could not reasonably be expected to have a Material Adverse Effect.  In
addition, no Receivable sold hereunder contravenes any Applicable Laws, rules or
regulations applicable thereto or to such Originator.

 

SECTION 5.8  Reliance on Separate Legal Identity.  Such Originator acknowledges
that each of the Credit Parties is entering into the Transaction Documents to
which it is a party in reliance upon the Borrower’s identity as a legal entity
separate from such Originator and the Buyer.

 

SECTION 5.9  Investment Company.  Such Originator is not an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  In addition, such
Originator is not a “holding company,” a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

SECTION 5.10  Perfection.  Immediately preceding its sale of each Receivable
hereunder, such Originator was the owner of such Receivable sold or purported to
be sold, free and clear of any Adverse Claims, and each such sale hereunder
constitutes a valid sale, transfer and assignment of all of such Originator’s
right, title and interest in, to and under the Receivables sold by it, free and
clear of any Adverse Claims. On or before the date hereof and before the
generation by such Originator of any new Receivable to be sold or otherwise
conveyed hereunder, all financing statements and other documents, if any,
required to be recorded or filed in order to perfect and protect the Buyer’s
ownership interest in such Receivable against all creditors of and purchasers
from such Originator will have been duly filed in each filing office necessary
for such purpose, and all filing fees and taxes, if any, payable in connection
with such

 

10

--------------------------------------------------------------------------------


 

filings shall have been paid in full.  Each such financing statement, filed with
respect to such Receivable as an as-extracted collateral filing, includes a
complete and correct description of the real property related to such Receivable
as extracted collateral, as contemplated by the UCC, and names a record owner of
the real property.

 

SECTION 5.11  Creation of Receivables.  Such Originator has exercised at least
the same degree of care and diligence in the creation of the Receivables sold or
otherwise conveyed hereunder as it has exercised in connection with the creation
of receivables originated by it and not so transferred hereunder.

 

SECTION 5.12  Credit and Collection Policy.  Such Originator has complied in all
material respects with its Credit and Collection Policy in regard to each
Receivable sold by it hereunder and the related Contract.

 

SECTION 5.13  Enforceability of Contracts.  Each Contract related to any
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
outstanding balance of such Receivable, enforceable against the Obligor in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law), without being subject to any defense, deduction, offset or counterclaim
and such Originator has fully performed its obligations under such Contract.

 

SECTION 5.14  Location and Offices.  As of the Closing Date, such Originator’s
location (as such term is defined in the applicable UCC) is in the state set
forth on Schedule II hereto, and such location has not been changed for at least
four months before the date hereof.  The offices where such Originator keeps all
records concerning the Receivables are located at the addresses set forth on
Schedule III hereto or such other locations of which the Buyer and the
Administrative Agent has been given written notice in accordance with the terms
hereof.

 

SECTION 5.15  Good Title.  Upon the creation of each new Receivable sold or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Buyer shall have a valid and perfected first
priority ownership interest in each Receivable sold to it hereunder, free and
clear of any Adverse Claim.

 

SECTION 5.16  Names.  Except as described in Schedule IV, such Originator has
not used any corporate or company names, tradenames or assumed names other than
its name set forth on the signature pages of this Agreement.

 

SECTION 5.17  Nature of Receivables.  Except as otherwise set forth on the
related Purchase Report, each Receivable purchased hereunder is, on the date of
such purchase, an Eligible Receivable.

 

SECTION 5.18  Bulk Sales, Margin Regulations, No Fraudulent Conveyance. 
No transaction contemplated hereby requires compliance with or will become
subject to avoidance under any bulk sales act or similar law.  No use of funds
obtained by such Originator hereunder will conflict with or contravene
Regulation T, U or X of the Federal Reserve Board.

 

11

--------------------------------------------------------------------------------


 

No purchase hereunder constitutes a fraudulent transfer or conveyance under any
United States federal or applicable state bankruptcy or insolvency laws or is
otherwise void or voidable under such or similar laws or principles or for any
other reason.

 

SECTION 5.19  Solvency.  On the date hereof, and on the date of each purchase
hereunder (both before and after giving effect to such purchase), such
Originator shall be Solvent.

 

SECTION 5.20  Licenses, Contingent Liabilities, and Labor Controversies.

 

(a)                                 Such Originator has not failed to obtain any
licenses, permits, franchises or other governmental authorizations necessary to
the ownership of its properties or to the conduct of its business, except such
failures to have such licenses, permits, franchises or other governmental
authorizations that could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 There are no labor controversies pending
against such Originator that have had (or could reasonably be expected to have)
a Material Adverse Effect.

 

SECTION 5.21  Purchase Price.  Each sale by such Originator to Buyer of an
interest in Receivables has been made for “reasonably equivalent value” (as such
term is used in Section 548 of the Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used in Section 547 of the Bankruptcy Code)
owed by such Originator to Buyer.

 

SECTION 5.22  Location of Mining Operations.  The location of each Originator’s
mining operations and names of each minehead relating thereto are as set forth
on Schedule V hereto.  Each Receivable of such Originator (other than as set
forth on Schedule V) arose from the sale at such minehead of minerals in which
such Originator had an interest before extraction, which minerals were located
in the real property described on Schedule V, as such Schedule V may be amended
or supplemented in accordance with Section 6.1(j) (such property being referred
to hereunder, as the “Mined Properties”).

 

SECTION 5.23  No Material Adverse Effect.  Since June 30, 2014 there has been no
Material Adverse Effect with respect to such Originator.

 

SECTION 5.24  Opinions.  The facts regarding such Originator, the Receivables,
the Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.

 

SECTION 5.25  Mortgages Covering As-Extracted Collateral.  There are no
mortgages that are effective as financing statements covering as-extracted
collateral and that name such Originator as grantor, debtor or words of similar
effect filed or recorded in any jurisdiction.

 

SECTION 5.26  Reaffirmation of Representations and Warranties by the
Originator.  On each day that a new Receivable is created, and when sold to the
Buyer hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
on and as of such day (except for representations and

 

12

--------------------------------------------------------------------------------


 

warranties which apply as to an earlier date (in which case such representations
and warranties shall be true and correct as of such earlier date)).

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1  Affirmative Covenants.  At all times from the date hereof until the
Final Payout Date, each Originator shall, unless the Buyer and the
Administrative Agent shall otherwise consent in writing:

 

(a)                                 General Information.  Furnish to the Buyer
and the Administrative Agent such information as the Buyer or the Administrative
Agent (as total assignee of the Buyer) may from time to time reasonably request.

 

(b)                                 Furnishing of Information and Inspection of
Records.  Furnish to the Buyer and the Administrative Agent from time to time
such information with respect to the Receivables as such Person may reasonably
request.  Such Originator will, at such Originator’s expense, during regular
business hours upon reasonable prior written notice (i) permit each of the Buyer
and Administrative Agent, or their respective agents or representatives, (A) to
examine and make copies of and abstracts from all books and records relating to
the Receivables or other Collateral and (B) to visit the offices and properties
of such Originator for the purpose of examining such books and records, and to
discuss matters relating to the Receivables, other Related Rights or such
Originator’s performance hereunder or under the other Transaction Documents to
which it is a party with any of the officers, directors, employees or
independent public accountants of such Originator having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at Originator’s expense, upon reasonable prior written
notice from the Buyer or the Administrative Agent, as applicable, permit
certified public accountants or other auditors acceptable to the Administrative
Agent to conduct, a review of its books and records with respect to the
Receivables; provided, that such Originator shall only be responsible for the
expenses incurred in connection with one (1) review for any calendar year
pursuant to this clause (ii), so long as no Termination Event has occurred.

 

(c)                                  Keeping of Records and Books.  Have and
maintain (i) administrative and operating procedures (including (i) an ability
to recreate records if originals are destroyed and (ii) procedures to identify
and track sales with respect to, and collections on, Excluded Receivables),
(ii) adequate facilities, personnel and equipment and (iii) all records and
other information reasonably necessary for collection of the Receivables and the
identification and reporting of all Excluded Receivables originated by such
Originator (including records adequate to permit the daily identification of
each new such Receivable and Excluded Receivables and all Collections of, and
adjustments to, each existing such Receivable and such Excluded Receivable). 
Such Originator will give the Buyer and the Administrative Agent prior notice of
any change in such administrative and operating procedures that causes them to
be materially different from the procedures described to the Buyer and the
Administrative Agent on or before the date hereof as such Originator’s then
existing or planned administrative and operating procedures for collecting
Receivables and Excluded Receivables.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Performance and Compliance with Receivables
and Contracts.  Timely and fully perform and comply, at its own expense, in all
material respects with all provisions, covenants and other promises required to
be observed by it under all Contracts or other documents or agreements related
to the Receivables.

 

(e)                                  Credit and Collection Policy.  Comply in
all material respects with its Credit and Collection Policy in regard to each
Receivable originated by it and any related Contract or other related document
or agreement.

 

(f)                                   Preservation of Existence.  Preserve and
maintain its existence as a corporation or limited liability company, as
applicable, and all rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation or limited liability company, as applicable, in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could be reasonably expected to have a Material
Adverse Effect.

 

(g)                                  Location of Records.  Keep its location (as
such term is defined in the applicable UCC), and the offices where it keeps its
records concerning or related to Receivables, at the address(es) referred to in
Schedule II or Schedule III, respectively, or, upon 30 days’ prior written
notice to the Buyer and the Administrative Agent, at such other locations in
jurisdictions where all action required by Section 7.3 shall have been taken and
completed.

 

(h)                                 Data Records.  Place and maintain on its
summary master control data processing records the following legend (or the
substantive equivalent thereof):  “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN
SOLD TO ALLIANCE RESOURCE OPERATING PARTNERS, L.P., PURSUANT TO A PURCHASE AND
SALE AGREEMENT, DATED AS OF DECEMBER 5, 2014; AND A SECURITY INTEREST IN THE
RECEIVABLES DESCRIBED HEREIN HAS BEEN GRANTED TO PNC BANK, NATIONAL ASSOCIATION
UNDER A RECEIVABLES FINANCING AGREEMENT, DATED AS OF DECEMBER 5, 2014.”

 

(i)                                     Preservation of Security Interest.  Take
(or cause to be taken) any and all action as Buyer or the Administrative Agent
may require to preserve and maintain the perfection and priority of the security
interest of the Administrative Agent in the Receivables and Related Rights.

 

(j)                                    Mining Operations and Mineheads. 
Promptly, and in any event within 30 days of any change, deletion or addition to
the location of such Originator’s Mined Properties or mineheads set forth on
Schedule V hereto, (i) notify the Buyer and Administrative Agent of such change,
deletion or addition, (ii) cause the filing or recording of such financing
statements and amendments to financing statements necessary to preserve and
maintain the perfection and priority of each of the security interests in the
Receivables, in favor of the Buyer, the Borrower, and Administrative Agent (for
the benefit of the Secured Parties), created pursuant to the Sale Agreements and
the Receivables Financing Agreement, as applicable, in each case in form and
substance satisfactory to the Administrative Agent and (iii) deliver to the
Buyer and Administrative Agent an updated Schedule V hereto reflecting such
change, deletion or addition; it being understood that no Receivable, the
related location of mining operations and/or

 

14

--------------------------------------------------------------------------------


 

mineheads of which is not as set forth on Schedule V hereto as of such date of
determination shall be an Eligible Receivable until such time as each condition
under this clause (j) shall have been satisfied (and upon such satisfaction,
this Agreement shall be deemed amended to reflect such updated Schedule V
hereto).

 

(k)                                 Payments on Receivables, Lock-Box Accounts. 
Instruct all Obligors to deliver payments on the Receivables to a Lock-Box
Account or a Lock-Box.  Such Originator shall, at all times, maintain such books
and records necessary to identify Collections received from time to time on
Receivables and to segregate such Collections from other property of such
Originator.  If any payments on the Receivables or other Collections are
received by such Originator, it shall hold such payments in trust for the
benefit of the Buyer and Administrative Agent (for the benefit of the Secured
Parties) and promptly (but in any event within two (2) Business Day after
receipt) remit such funds into a Lock-Box Account.  Such Originator will not
permit funds other than (i) Collections on Receivables and other Collateral and
(ii) collections on Excluded Receivables, to be deposited into any Lock-Box
Account.  If such funds or any collections on Excluded Receivables are
nevertheless deposited into any Lock-Box Account, such Originator will within
two (2) Business Days of receipt identify and transfer such funds to the
appropriate Person entitled to such funds.  Such Originator will not commingle
Collections with any other funds (other than the temporary commingling of
Collections with collections on Excluded Receivables provided that such
collections on Excluded Receivables are identified and removed from the
applicable Lock-Box Account within two (2) Business Days following receipt
thereof).

 

(l)                                     Frequency of Billing.  Prepare and
deliver (or cause to be prepared and delivered) invoices with respect to all
Receivables in accordance with the Credit and Collection Policies, but in any
event no less frequently than as required under the Contract related to such
Receivable.

 

SECTION 6.2  Reporting Requirements.  From the date hereof until the first day
following the Purchase and Sale Termination Date, each Originator will, unless
the Buyer and the Administrative Agent shall otherwise consent in writing,
furnish to the Buyer and the Administrative Agent:

 

(a)                                 Termination Events.  As soon as possible,
and in any event within five (5) Business Days after such Originator becomes
aware of the occurrence of each “Termination Event” hereunder or each event
which with notice or the passage of time or both would become such a
“Termination Event” (an “Unmatured Termination Event”), a written statement of a
Financial Officer or other Responsible Officer of such Originator describing
such Termination Event or Unmatured Termination Event and the action that such
Originator proposes to take with respect thereto, in each case in reasonable
detail;

 

(b)                                 Proceedings.  As soon as possible, and in
any event within five (5) Business Days after such Originator becomes aware
thereof, written notice of (i) litigation, investigation or proceeding of the
type described in Section 5.5 not previously disclosed to the Buyer and the
Administrative Agent which could reasonably be expected to have a Material
Adverse Effect, and (ii) all material adverse developments that have occurred
with respect to any previously disclosed litigation, proceedings and
investigations; and

 

15

--------------------------------------------------------------------------------


 

(c)                                  Other.  Promptly, from time to time, such
other information, documents, records or reports respecting the Receivables or
the conditions or operations, financial or otherwise, of such Originator as the
Buyer or the Administrative Agent may from time to time reasonably request in
order to protect the interests of the Buyer, the Administrative Agent or the
Lenders under or as contemplated by the Transaction Documents.

 

SECTION 6.3  Negative Covenants.  At all times from the date hereof until the
Final Payout Date, each Originator agrees that, unless the Buyer and the
Administrative Agent shall otherwise consent in writing, it shall not:

 

(a)                                 Sales, Liens, Etc.  Except as otherwise
provided herein or in any other Transaction Document, sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any Receivable sold or otherwise conveyed
or purported to be sold or otherwise conveyed hereunder or related Contract or
Related Security, or any interest therein, or any Collections thereon, or assign
any right to receive income in respect thereof.

 

(b)                                 Extension or Amendment of Receivables. 
Except as otherwise permitted in Section 9.02 of the Receivables Financing
Agreement and the applicable Credit and Collection Policy, extend, amend or
otherwise modify the terms of any Receivable in any material respect generated
by it that is sold or otherwise conveyed hereunder, or amend, modify or waive,
in any material respect, any term or condition of any Contract related thereto
(which term or condition relates to payments under, or the enforcement of, such
Contract as it relates to such Receivable (nothing herein preventing the
amendment, modification or waiver under a Contract with respect to future
Receivables so long as an Event of Default has not occurred and is continuing)).

 

(c)                                  Change in Business or Credit and Collection
Policy.  (i) Make any change in the character of its business or (ii) make any
change in its Credit and Collection Policy that could reasonably be expected to
have a Material Adverse Effect, in the case of either clause (i) or (ii) above,
without the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, conditioned or delayed.  No Originator shall
make any other written change in any Credit and Collection Policy without giving
prior written notice thereof to the Administrative Agent.

 

(d)                                 Receivables Not to be Evidenced by
Promissory Notes or Chattel Paper.  Take any action to cause or permit any
Receivable generated by it that is sold by it hereunder to become evidenced by
any “instrument” or “chattel paper” (as defined in the applicable UCC).

 

(e)                                  Mergers, Acquisitions, Sales, etc.  (i) Be
a party to any merger, consolidation or other restructuring, except (A) a merger
of one Originator into another Originator (with an Originator being the
surviving entity),  (B) a Simplification Transaction or (C) any other merger,
consolidation or other restructuring where the Buyer and the Administrative
Agent have each (1) received 30 days’ prior notice thereof, (2) consented in
writing thereto, which consent shall not be unreasonably withheld, conditioned
or delayed, (3) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Buyer or the Administrative Agent shall reasonably request and
(4) been satisfied that all other action to perfect and protect

 

16

--------------------------------------------------------------------------------


 

the interests of the Buyer and the Administrative Agent, on behalf of the Credit
Parties, in and to the Receivables to be sold by it hereunder and other Related
Rights, as reasonably requested by the Buyer or the Administrative Agent shall
have been taken by, and at the expense of such Originator (including the filing
of any UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease whether in one or a series of transactions, all or substantially all of
its assets (other than (x) in accordance with the Transaction Documents,
(y) pursuant to the prior written consent of the Buyer and the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed
or (z) a sale, transfer, assignment, conveyance or leasing of assets to Buyer or
any of Buyer’s Subsidiaries where the Buyer and the Administrative Agent have
each (1) received 30 days’ prior notice thereof, (2) received executed copies of
all documents, certificates and opinions (including, without limitation,
opinions relating to bankruptcy and UCC matters) as the Buyer or the
Administrative Agent shall reasonably request and (3) been satisfied that all
other action to perfect and protect the interests of the Buyer and the
Administrative Agent, on behalf of the Credit Parties, in and to the Receivables
to be sold by it hereunder and other Related Rights, as reasonably requested by
the Buyer or the Administrative Agent shall have been taken by, and at the
expense of such Originator (including the filing of any UCC financing
statements, the receipt of certificates and other requested documents from
public officials and all such other actions required pursuant to Section 7.3)).

 

(f)                                   No Change in Name, Identity or Corporate
Structure.  Change its name, identity, corporate structure or jurisdiction of
organization, in any case, unless the Buyer and the Administrative Agent have
each (1) received 30 days’ prior notice thereof, (2) received executed copies of
all documents, certificates and opinions (including, without limitation,
opinions relating to UCC matters) as the Buyer or the Administrative Agent shall
reasonably request and (3) been satisfied that all other action to perfect and
protect the interests of the Buyer and the Administrative Agent, on behalf of
the Credit Parties, in and to the Receivables to be sold by it hereunder and
other Related Rights, as reasonably requested by the Buyer or the Administrative
Agent shall have been taken by, and at the expense of such Originator (including
the filing of any UCC financing statements, the receipt of certificates and
other requested documents from public officials and all such other actions
required pursuant to Section 7.3).

 

(g)                                  Lock-Box Banks.  Add or terminate any a
Lock-Box Account (or a related Lock-Box) or a Lock-Box Bank unless the
requirements of Section 8.01(h) and 8.02(f) of the Receivables Financing
Agreement have been met.

 

(h)                                 Accounting for Purchases.  Account for or
treat (whether in financial statements or otherwise) the transactions
contemplated hereby in any manner other than as sales of the Receivables and
Related Rights by such Originator to the Buyer.

 

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

 

SECTION 7.1  Rights of the Buyer.   Each Originator hereby authorizes the Buyer,
the Borrower, the Servicer and their respective designees or assignees under
this Agreement, the

 

17

--------------------------------------------------------------------------------


 

Sale and Contribution Agreement or the Receivables Financing Agreement
(including, without limitation, the Administrative Agent) to take any and all
steps in such Originator’s name necessary or desirable, in their respective
determination, to collect all amounts due under any and all Receivables sold or
otherwise conveyed or purported to be conveyed by it hereunder, including,
without limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided, however, the Administrative Agent shall not take
any of the foregoing actions unless a Termination Event or an Event of Default
has occurred and is continuing.

 

SECTION 7.2  Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:

 

(a)                                 [Reserved].

 

(b)                                 Each Originator shall perform its
obligations hereunder, and the exercise by the Buyer or its designee of its
rights hereunder shall not relieve such Originator from such obligations.

 

(c)                                  None of the Buyer, the Borrower, the
Servicer, the Administrative Agent or any other Credit Party shall have any
obligation or liability to any Obligor or any other third Person with respect to
any Receivables, Contracts related thereto or any other related agreements, nor
shall the Buyer, the Borrower, the Servicer, the Administrative Agent or any
other Credit Party be obligated to perform any of the obligations of such
Originator thereunder.

 

(d)                                 Each Originator hereby grants to the Buyer
and Administrative Agent an irrevocable power of attorney, with full power of
substitution, coupled with an interest, during the occurrence and continuation
of a Termination Event or an Event of Default to take in the name of such
Originator all steps necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind held or transmitted by such
Originator or transmitted or received by the Buyer (whether or not from such
Originator) in connection with any Receivable sold or otherwise conveyed or
purported to be conveyed by it hereunder or Related Right.

 

SECTION 7.3  Further Action Evidencing Purchases.  Each Originator agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Buyer or
Administrative Agent may reasonably request in order to perfect, protect or more
fully evidence the Receivables and Related Rights purchased by the Buyer
hereunder, or to enable the Buyer to exercise or enforce any of its rights
hereunder or under any other Transaction Document.  Without limiting the
generality of the foregoing, upon the request of the Buyer or the Administrative
Agent, such Originator will execute (if applicable), authorize and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate.

 

Each Originator hereby authorizes each of the Buyer and the Administrative Agent
to file one or more financing or continuation statements, and amendments thereto
and assignments thereof,

 

18

--------------------------------------------------------------------------------


 

without the signature of such Originator, relative to all or any of the
Receivables sold or otherwise conveyed or purported to be conveyed by it
hereunder and Related Rights now existing or hereafter generated by such
Originator.  If any Originator fails to perform any of its agreements or
obligations under this Agreement, the Buyer or the Administrative Agent may (but
shall not be required to) itself perform, or cause the performance of, such
agreement or obligation, and the expenses of the Buyer and the Administrative
Agent incurred in connection therewith shall be payable by such Originator.

 

SECTION 7.4  Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor (including in any Contract or pursuant to any written
agreement between such Obligor and the related Originator) or required by
Applicable Law and unless otherwise instructed by the Servicer (with the prior
written consent of the Administrative Agent) or the Administrative Agent, be
applied as a Collection of any Receivable or Receivables of such Obligor to the
extent of any amounts then due and payable thereunder (such application to be
made starting with the oldest outstanding Receivable or Receivables) before
being applied to any other indebtedness of such Obligor.

 

SECTION 7.5  Performance of Obligations.  Each Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated by
such Originator to the same extent as if interests in such Receivables had not
been transferred hereunder, and the exercise by the Buyer, the Borrower or the
Administrative Agent of its rights hereunder shall not relieve any Originator
from any such obligations and (ii) pay when due any taxes, including, without
limitation, any sales taxes payable in connection with the Receivables generated
by such Originator and their creation and satisfaction.

 

ARTICLE VIII
TERMINATION EVENTS

 

SECTION 8.1  Termination Events.  Each of the following events or occurrences
described in this Section 8.1 shall constitute a “Termination Event”:

 

(a)                                 The Termination Date (as defined in the
Receivables Financing Agreement) shall have occurred; or

 

(b)                                 Any Originator shall fail to make when due
any payment or deposit to be made by it under this Agreement or any other
Transaction Document to which it is a party and such failure shall remain
unremedied for two (2) Business Days; or

 

(c)                                  Any representation or warranty made or
deemed to be made by any Originator (or any of its officers) under or in
connection with this Agreement, any other Transaction Documents to which it is a
party, or any other information or report delivered pursuant hereto or thereto
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered; provided, however, that such breach shall not
constitute a Termination Event pursuant to this clause (c) if such breach is
cured within ten (10) Business Days following the date that a Financial Officer
or other Responsible Officer of the Originator has knowledge or has received
notice of such

 

19

--------------------------------------------------------------------------------


 

breach; provided further that no breach of a representation or warranty set
forth in Sections 5.10, 5.15 or 5.17 shall constitute a Termination Event
pursuant to this clause (c) if credit for the account of the Buyer has been
given as required pursuant to Section 3.2(c) with respect to such breach; or

 

(d)                                 Any Originator shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or any
other Transaction Document to which it is a party on its part to be performed or
observed and such failure shall continue for thirty (30) days after the earlier
of such Originator’s knowledge or notice thereof.

 

SECTION 8.2  Remedies.

 

(a)                                 Optional Termination.  Upon the occurrence
of a Termination Event hereunder, the Buyer shall have the option, by notice to
the Originators (with a copy to the Administrative Agent), to declare the
Purchase Facility as terminated.

 

(b)                                 Remedies Cumulative.  Upon any termination
of the Purchase Facility pursuant to Section 8.2(a), the Administrative Agent
(as total assignee of the Buyer) shall have, in addition to all other rights and
remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other Applicable Laws, which rights
shall be cumulative.

 

ARTICLE IX
INDEMNIFICATION

 

SECTION 9.1  Indemnities by the Originators.  Without limiting any other rights
which the Buyer may have hereunder or under Applicable Law, each Originator,
severally and for itself alone, hereby agrees to indemnify the Buyer and each of
its officers, directors, employees, agents, and its successors and assigns (each
of the foregoing Persons being individually called a “Purchase and Sale
Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, judgments, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively called “Purchase and Sale Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of the failure of such
Originator to perform its obligations under this Agreement or any other
Transaction Document, or arising out of the claims asserted against a Purchase
and Sale Indemnified Party relating to the transactions contemplated herein or
therein or the use of proceeds thereof or therefrom; excluding, however,
(i) Purchase and Sale Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Purchase and Sale
Indemnified Party, (ii) any indemnification which has the effect of recourse for
non-payment of the Receivables due to a discharge in bankruptcy or similar
insolvency proceeding or other credit related reasons with respect to the
relevant Obligor and (iii) any net income or franchise tax imposed on such
Purchase and Sale Indemnified Party by the jurisdiction under the laws of which
such Purchase and Sale Indemnified Party is organized, where it is subject to
net income or franchise tax for reasons unrelated to the transactions
contemplated hereby or where its principal executive office is located or any
political subdivision thereof.  Without limiting the foregoing, and subject to
the exclusions set forth in the

 

20

--------------------------------------------------------------------------------


 

preceding sentence, each Originator, severally, shall pay on demand (which
demand shall be accompanied by documentation of the Purchase and Sale
Indemnified Amounts, in reasonable detail) to each Purchase and Sale Indemnified
Party for any and all amounts necessary to indemnify such Purchase and Sale
Indemnified Party from and against any and all Purchase and Sale Indemnified
Amounts relating to or resulting from:

 

(a)                                 the transfer by such Originator of an
interest in any Receivable to any Person other than the Buyer;

 

(b)                                 the breach of any representation or warranty
made by such Originator (or any of its officers) under or in connection with
this Agreement or any other Transaction Document, or any information or report
delivered by Originator pursuant hereto or thereto, which shall have been false
or incorrect when made or deemed made;

 

(c)                                  the failure by such Originator to comply
with any Applicable Law with respect to any Receivable generated by such
Originator sold or otherwise transferred or purported to be transferred
hereunder or the related Contract, or the nonconformity of any Receivable
generated by such Originator sold or otherwise transferred or purported to be
transferred hereunder or the related Contract with any such Applicable Law;

 

(d)                                 the failure by such Originator to vest and
maintain vested in the Buyer an ownership interest in the Receivables generated
by such Originator sold or otherwise transferred or purported to be transferred
hereunder free and clear of any Adverse Claim;

 

(e)                                  the failure to file, or any delay in
filing, by such Originator financing statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Laws
with respect to any Receivables or purported Receivables generated by such
Originator sold or otherwise transferred or purported to be transferred
hereunder, whether at the time of any purchase or at any subsequent time to the
extent required hereunder;

 

(f)                                   any dispute, claim, offset or defense
(other than discharge in bankruptcy or similar insolvency proceeding of an
Obligor or other credit related reasons) of the Obligor to the payment of any
Receivable or purported Receivable generated by such Originator sold or
otherwise transferred or purported to be transferred hereunder (including,
without limitation, a defense based on such Receivable’s or the related
Contract’s not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the services related to any such Receivable or the furnishing of
or failure to furnish such services;

 

(g)                                  any product liability claim arising out of
or in connection with the products or services that are the subject of any
Receivable generated by such Originator;

 

(h)                                 the commingling of Collections of
Receivables at any time with other funds; and

 

21

--------------------------------------------------------------------------------


 

(i)            any tax or governmental fee or charge (other than any tax
excluded pursuant to clause (iii) in the proviso to the preceding sentence), all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which are required to be paid by reason of the
purchase or ownership of the Receivables generated by such Originator or any
Related Security connected with any such Receivables.

 

If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
severally with each other Originator, shall contribute to the amount paid or
payable by such Purchase and Sale Indemnified Party to the maximum extent
permitted under Applicable Law.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.1  Amendments, etc.

 

(a)           The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer and each Originator, with (prior to the Final Payout Date)
the prior written consent of the Administrative Agent; any such amendment,
modification or waiver effected prior to the Final Payout Date without the prior
written consent of the Administrative Agent shall be void ab initio.

 

(b)           No failure or delay on the part of the Buyer, the Servicer, any
Originator, the Administrative Agent or any third party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No notice to or demand on the Buyer or any Originator in any case shall entitle
it to any notice or demand in similar or other circumstances.  No waiver or
approval by the Buyer or the Administrative Agent under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

 

(c)           The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter thereof and shall constitute the entire agreement among the parties
hereto with respect to the subject matter thereof, superseding all prior oral or
written understandings.

 

SECTION 10.2  Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and electronic communication) and shall be delivered or sent by
electronic mail, facsimile, or by overnight mail, to the intended party at the
mailing address, electronic mail address or facsimile number of such party set
forth on Schedule VI hereto or at such other mailing address, electronic mail
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto or in the case of the Administrative Agent,
at its address for notice pursuant to the

 

22

--------------------------------------------------------------------------------


 

Receivables Financing Agreement.  All such notices and communications shall be
effective (i) if delivered by overnight mail or electronic mail, when received,
and (ii) if transmitted by facsimile or electronic communication, when sent,
receipt confirmed by telephone or electronic means.

 

SECTION 10.3  No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, each Originator hereby authorizes the Buyer, the Borrower, the
Administrative Agent, each Lender and the LC Bank (collectively, the “Set-off
Parties”), at any time and from time to time, to the fullest extent permitted by
law, to set off, against any obligations of such Originator to such Set-off
Party arising in connection with the Transaction Documents (including, without
limitation, amounts payable pursuant to Section 9.1) that are then due and
payable or that are not then due and payable but have accrued, any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and any and all indebtedness at any time owing by, any Set-off Party to
or for the credit or the account of such Originator.

 

SECTION 10.4  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Buyer, the Borrower and the Administrative Agent; any such assignment made
without the prior written consent of the Administrative Agent shall be void ab
initio.  This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.  The rights
and remedies with respect to any breach of any representation and warranty made
by any Originator pursuant to Article V and the indemnification and payment
provisions of Article IX and Section 10.6 shall be continuing and shall survive
any termination of this Agreement.  Nothing herein shall restrict Buyer from
assigning its rights, title and interests under this Agreement to the Borrower
pursuant to the Sale and Contribution Agreement.

 

SECTION 10.5  Governing Law.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF BUYER,
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 10.6  Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
agrees to pay on demand:

 

(a)           to the Buyer (and any successor and permitted assigns thereof) all
reasonable costs and expenses incurred by such Person in connection with the
enforcement of this Agreement and the other Transaction Documents; and

 

23

--------------------------------------------------------------------------------


 

(b)           all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.

 

SECTION 10.7  SUBMISSION TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
(a) SUBMITS TO (I) WITH RESPECT TO ANY ORIGINATOR, THE BUYER OR ANY AFFILIATE
THEREOF, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO ANY OTHER PARTY,
THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL
COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY
ANY ORIGINATOR, THE BUYER OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND
DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT; (b) WAIVES, TO THE FULLEST EXTENT THEY
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING; AND (c) IRREVOCABLY CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO SUCH PERSON AT ITS ADDRESS SPECIFIED IN SECTION 10.2.  NOTHING
IN THIS SECTION 10.7 SHALL AFFECT THE BUYER’S RIGHT TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST
ANY ORIGINATOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTIONS.

 

SECTION 10.8  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 10.9  Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be.  The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.

 

SECTION 10.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

 

24

--------------------------------------------------------------------------------


 

SECTION 10.11  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.12  Acknowledgment and Agreement.  By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to the Borrower pursuant to the Sale and
Contribution Agreement and then by the Borrower to the Administrative Agent (for
the benefit of the Secured Parties) pursuant to the Receivables Financing
Agreement, and each Originator irrevocably consents to such assignments.  Each
of the parties hereto acknowledges and agrees that the Borrower and
Administrative Agent (for the benefit of the Secured Parties) is a third-party
beneficiary of the rights of the Buyer arising hereunder and under the other
Transaction Documents to which any Originator is a party, and notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
during the occurrence and continuation of an Event of Default under the
Receivables Financing Agreement, the Administrative Agent, and not the Buyer,
shall have the sole right to exercise all such rights and related remedies.

 

[Signature Pages Follow]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P., as Buyer

 

 

 

By: Alliance Resource Management GP, LLC, its managing general partner

 

 

 

 

 

By:

/s/ R. EBERLEY DAVIS

 

Name: R. Eberley Davis

 

Title: Senior Vice President, General Counsel and Secretary

 

Purchase and Sale Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

ORIGINATORS:

 

 

 

 

 

ALLIANCE COAL, LLC

 

GIBSON COUNTY COAL, LLC

 

HOPKINS COUNTY COAL, LLC

 

METTIKI COAL (WV), LLC

 

MT. VERNON TRANSFER TERMINAL, LLC

 

RIVER VIEW COAL, LLC

 

SEBREE MINING, LLC

 

TUNNEL RIDGE, LLC

 

WHITE COUNTY COAL, LLC

 

 

 

 

 

By:

/s/ R. EBERLEY DAVIS

 

Name: R. Eberley Davis

 

Title: Senior Vice President, General Counsel and Secretary

 

Purchase and Sale Agreement

 

S-2

--------------------------------------------------------------------------------


 

Schedule I

 

LIST OF ORIGINATORS

 

Alliance Coal, LLC

 

Gibson County Coal, LLC

 

Hopkins County Coal, LLC

 

Mettiki Coal (WV), LLC

 

Mt. Vernon Transfer Terminal, LLC

 

River View Coal, LLC

 

Sebree Mining, LLC

 

Tunnel Ridge, LLC

 

White County Coal, LLC

 

Purchase and Sale Agreement

 

Schedule I-1

--------------------------------------------------------------------------------


 

Schedule II

 

LOCATION OF EACH ORIGINATOR

 

Originator

 

Location

 

 

 

Alliance Coal, LLC

 

Delaware

 

 

 

Gibson County Coal, LLC

 

Delaware

 

 

 

Hopkins County Coal, LLC

 

Delaware

 

 

 

Mettiki Coal (WV), LLC

 

Delaware

 

 

 

Mt. Vernon Transfer Terminal, LLC

 

Delaware

 

 

 

River View Coal, LLC

 

Delaware

 

 

 

Sebree Mining, LLC

 

Delaware

 

 

 

Tunnel Ridge, LLC

 

Delaware

 

 

 

White County Coal, LLC

 

Delaware

 

Purchase and Sale Agreement

 

Schedule II-1

--------------------------------------------------------------------------------


 

Schedule III

 

LOCATION OF BOOKS AND RECORDS OF EACH ORIGINATOR

 

Originator

 

Location of Books and Records

 

 

 

Alliance Coal, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

Gibson County Coal, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

Hopkins County Coal, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

Mettiki Coal (WV), LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

Mt. Vernon Transfer Terminal, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

River View Coal, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

Sebree Mining, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

Tunnel Ridge, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

White County Coal, LLC

 

1717 S. Boulder Ave., Suite 400, Tulsa, Oklahoma

 

Purchase and Sale Agreement

 

Schedule III-1

--------------------------------------------------------------------------------


 

Schedule IV

 

TRADE NAMES

 

Legal Name

 

Trade Names

 

 

 

Alliance Coal, LLC

 

Not Applicable

Gibson County Coal, LLC

 

Not Applicable

Hopkins County Coal, LLC

 

Not Applicable

Mettiki Coal (WV), LLC

 

Not Applicable

Mt. Vernon Transfer Terminal, LLC

 

Not Applicable

River View Coal, LLC

 

Not Applicable

Sebree Mining, LLC

 

Not Applicable

Tunnel Ridge, LLC

 

Not Applicable

White County Coal, LLC

 

Not Applicable

 

Purchase and Sale Agreement

 

Schedule IV-1

--------------------------------------------------------------------------------


 

Schedule V

 

LOCATION OF MINING OPERATIONS

 

ORIGINATOR

 

MINEHEAD

 

STATE

 

COUNTY

Alliance Coal, LLC

 

N/A

 

N/A

 

N/A

Gibson County Coal, LLC

 

Gibson N. Complex/

Gibson S. Complex

 

IN

 

Gibson County

Knox County

Hopkins County Coal, LLC

 

Hopkins County Coal

 

KY

 

Hopkins County

Mettiki Coal (WV), LLC

 

Mettiki- Mountain View Mine

 

WV

 

Grant County

Tucker County

Mt. Vernon Transfer Terminal, LLC

 

N/A (Transfer Terminal)

 

N/A

 

N/A

River View Coal, LLC

 

River View

 

KY

 

Union County

Sebree Mining, LLC

 

Option #9 Mining

 

KY

 

Hopkins County

Webster County

Tunnel Ridge, LLC

 

Tunnel Ridge

 

PA

WV

 

Washington County

Ohio County

White County Coal, LLC

 

Pattiki

 

IL

 

White County

 

Purchase and Sale Agreement

 

Schedule V-1

--------------------------------------------------------------------------------


 

Schedule VI

 

ADDRESSES FOR NOTICES

 

The Buyer:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile:  918-295-7361

Attn:  Cary P. Marshall

 

with a copy to:

 

1146 Monarch St.

Lexington, Kentucky 40513

Facsimile:  859-223-3057

Attn:  R. Eberley Davis

 

Originators:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile:  918-295-7361

Attn:  Cary P. Marshall

 

with a copy to:

 

1146 Monarch St.

Lexington, Kentucky 40513

Facsimile:  859-223-3057

Attn:  R. Eberley Davis

 

Purchase and Sale Agreement

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF PURCHASE REPORT

 

Originator:

 

[Name of Originator]

 

 

 

Purchaser:

 

Alliance Resource Operating Partners, L.P.

 

 

 

Payment Date:

 

 

1.

Outstanding Balance of Receivables Purchased:

 

 

2.

Fair Market Value Discount:

 

 

 

1/{1 + [(Prime Rate x Days’ Sales Outstanding]}

 

                                             365

 

 

 

Where:

 

 

 

Prime Rate =

 

 

 

Days’ Sales Outstanding =

 

 

3.

Purchase Price (1 x 2) = $

 

Purchase and Sale Agreement

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of                       , 20       (this
“Agreement”) is executed by                    , a [corporation] organized under
the laws of                      (the “Additional Originator”), with its
principal place of business located at                     .

 

BACKGROUND:

 

A.                                    Alliance Resource Operating Partners,
L.P., a Delaware limited partnership (the “Company”) and the various entities
from time to time party thereto, as Originators (collectively, the
“Originators”), have entered into that certain Purchase and Sale Agreement,
dated as of December 5, 2014 (as amended, restated, supplemented or otherwise
modified through the date hereof, and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”).

 

B.                                    The Additional Originator desires to
become an Originator pursuant to Section 4.3 of the Purchase and Sale Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

 

SECTION 1.                            Definitions.  Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
thereto in the Purchase and Sale Agreement or in the Receivables Financing
Agreement (as defined in the Purchase and Sale Agreement).

 

SECTION 2.                            Transaction Documents.  The Additional
Originator hereby agrees that it shall be bound by all of the terms, conditions
and provisions of, and shall be deemed to be a party to (as if it were an
original signatory to), the Purchase and Sale Agreement and each of the other
relevant Transaction Documents.  From and after the later of the date hereof and
the date that the Additional Originator has complied with all of the
requirements of Section 4.3 of the Purchase and Sale Agreement, the Additional
Originator shall be an Originator for all purposes of the Purchase and Sale
Agreement and all other Transaction Documents. The Additional Originator hereby
acknowledges that it has received copies of the Purchase and Sale Agreement and
the other Transaction Documents.

 

SECTION 3.                            Representations and Warranties.  The
Additional Originator hereby makes all of the representations and warranties set
forth in Article V (to the extent applicable) of the Purchase and Sale Agreement
as of the date hereof (unless such representations or warranties relate to an
earlier date, in which case as of such earlier date), as if such representations
and warranties were fully set forth herein.  The Additional Originator hereby
represents and warrants that its location (as defined in the applicable UCC) is
[                                        ], and the location of its mining
operations, the names of the related mineheads and the offices where the
Additional Originator keeps all of its Records and Related Security are as
follows:

 

Purchase and Sale Agreement

 

Exhibit B-1

--------------------------------------------------------------------------------


 

 

 

SECTION 4.                            Miscellaneous.  THIS AGREEMENT, INCLUDING
THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).  This Agreement is
executed by the Additional Originator for the benefit of the Buyer, and its
assigns, and each of the foregoing parties may rely hereon.  This Agreement
shall be binding upon, and shall inure to the benefit of, the Additional
Originator and its successors and permitted assigns.

 

[Signature Pages Follow]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

 

 

[NAME OF ADDITIONAL ORIGINATOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Consented to:

 

 

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Exhibit B-3

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF DEMAND NOTE

 

[        ], 20[    ]

 

FOR VALUE RECEIVED, the undersigned, ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,
a Delaware limited partnership (the “Buyer”), promises to pay to
[                                ], a [                            ] (the
“Originator”), on the terms and subject to the conditions set forth herein and
in the Purchase and Sale Agreement referred to below, the aggregate unpaid
Purchase Price of all Receivables purchased by the Buyer from the Originator
pursuant to such Purchase and Sale Agreement, as such unpaid Purchase Price is
shown in the records of the Servicer.

 

1.                                      Purchase and Sale Agreement.  This
Demand Note is one of the Demand Notes described in, and is subject to the terms
and conditions set forth in, that certain Purchase and Sale Agreement dated as
of December 5, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Purchase and Sale Agreement”), among
the Buyer, the Originator, and the other originators from time to time party
thereto.  Reference is hereby made to the Purchase and Sale Agreement for a
statement of certain other rights and obligations of the Buyer and the
Originator.

 

2.                                      Definitions.  Capitalized terms used
(but not defined) herein have the meanings assigned thereto in the Purchase and
Sale Agreement and in Article I of the Receivables Financing Agreement (as
defined in the Purchase and Sale Agreement).  In addition, as used herein, the
following terms have the following meanings:

 

“Final Maturity Date” means the date that falls one hundred eighty (180) days
after the Purchase and Sale Termination Date.

 

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion.

 

3.                                      Interest.  The Buyer promises to pay
interest on this Demand Note as follows: to (but excluding) the date on which
the entire aggregate unpaid Purchase Price is fully paid, the aggregate unpaid
Purchase Price from time to time outstanding shall bear interest at a rate per
annum equal to the Prime Rate.

 

4.                                      Interest Payment Dates.  The Buyer shall
pay accrued interest on this Demand Note upon Originator’s demand and shall pay
accrued interest on the amount of each principal payment made in cash at the
time of such principal payment.

 

5.                                      Basis of Computation.  Interest accrued
hereunder shall be computed for the actual number of days elapsed on the basis
of a 365- or 366-day year, as the case may be.

 

Purchase and Sale Agreement

 

Exhibit C-1

--------------------------------------------------------------------------------


 

6.                                      Principal Payment Dates.  Payments of
the principal amount of this Demand Note shall be made as follows:

 

(a)                                 The principal amount of this Demand Note
shall be reduced by an amount equal to each payment deemed made pursuant to
Section 3.2 of the Purchase and Sale Agreement.

 

(b)                                 The entire outstanding principal amount of
this Demand Note shall be paid on the Final Maturity Date.

 

(c)                                  All or any portion of the outstanding
principal amount of this Demand Note shall be paid upon Originator’s demand.

 

(d)                                 The principal amount of and accrued interest
on this Demand Note may be prepaid by, and in the sole discretion of the Buyer,
on any Business Day without premium or penalty.

 

7.                                      Payment Mechanics.  All payments of
principal and interest hereunder are to be made in lawful money of the United
States of America.

 

8.                                      Enforcement Expenses.  The Buyer agrees
to pay all expenses, including Attorney Costs, incurred by the Originator in
seeking to collect any amounts payable hereunder which are not paid when due.

 

9.                                      General.  No failure or delay on the
part of the Originator in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power
or right preclude any other or further exercise thereof or the exercise of any
other power or right.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Demand Note shall in any event be effective
unless (i) the same shall be in writing and signed and delivered by the Buyer
and the holder and (ii) all consents required for such actions under the
Transaction Documents shall have been received by the appropriate Persons.

 

10.                               Maximum Interest.  Notwithstanding anything in
this Demand Note to the contrary, the Buyer shall never be required to pay
unearned interest on any amount outstanding hereunder and shall never be
required to pay interest on the principal amount outstanding hereunder at a rate
in excess of the maximum nonusurious interest rate that may be contracted for,
charged or received under applicable federal or state law (such maximum rate
being herein called the “Highest Lawful Rate”).  If the effective rate of
interest which would otherwise be payable under this Demand Note would exceed
the Highest Lawful Rate, or if the holder of this Demand Note shall receive any
unearned interest or shall receive monies that are deemed to constitute interest
which would increase the effective rate of interest payable by the Buyer under
this Demand Note to a rate in excess of the Highest Lawful Rate, then (i) the
amount of interest which would otherwise be payable by the Buyer under this
Demand Note shall be reduced to the amount allowed by Applicable Law, and
(ii) any unearned interest paid by the Buyer or any interest paid by the Buyer
in excess of the Highest Lawful Rate shall be refunded to the Buyer.  Without
limitation of the foregoing, all calculations of the rate of interest contracted
for, charged

 

Exhibit C-2

--------------------------------------------------------------------------------


 

or received by the Originator under this Demand Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. 
If at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
the Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.

 

11.                               Governing Law.  THIS DEMAND NOTE, INCLUDING
THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

 

12.                               Captions.  Paragraph captions used in this
Demand Note are for convenience only and shall not affect the meaning or
interpretation of any provision of this Demand Note.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer has caused this Demand Note to be executed as of
the date first written above.

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By: Alliance Resource Management, GP, LLC, its managing general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-4

--------------------------------------------------------------------------------